DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 05/18/2022.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of the species of Figs. 1-3B, claims 1-3, 5-7 and 9-20 being readable thereon, in the reply filed on 05/18/2022 is acknowledged. 
	However, rendered moot in view of the allowance of a generic claim 1. The restriction requirement as to the different species, as set forth in the Office Action mailed on 03/18/222, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claims. Claims 4 and 8 are no longer withdrawn from further consideration because these claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
2.	Applicants are required to show the rotation direction (i.e.: clockwise or counterclockwise direction) of each rotor (110, 112) of the first pump (91) and the second pump (90).

Specification
3.	The disclosure is objected to because of the following informalities: 
	- on page 3, para. [0020], line 3 “through journal bearing 116” should be changed to -- through bearing 116--.
	- on page 3, para. [0022], lines 2 and 3,  “journal bearing 116” should be changed to -- bearing 116--.
Appropriate correction is required.





Claim Objections
4.	Claims 1-20 are objected to under 37 CFR 1.75(a) as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 1, the limitation “a first pre-pressurization passage connecting a first pump inlet in the first pump that is at a discharge pressure to a second pump outlet in the second pump which is upstream of the second discharge opening” is vague because there is no reference frame for a second pump outlet in the second pump which is upstream of the second discharge opening.  Accordingly, the applicants are suggest to correct as: claim 1, page 6, line 13, --with respect to the rotation direction of the second rotor-- should be inserted after “the second pump which is upstream of the second discharge opening”.
	- Claim 1 recites the limitation "the bearing" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggest to correct as: claim 1, page 6,line 15, “the bearing” should be changed to --a bearing--.
	- Claim 1, page 6, line 16, “the first bearing” should be changed to -- the bearing--.
	- Claim 2, line 3, “a first outlet” should be changed to --a first pump outlet-- for clarity and consistency in claim language.
	- Claim 3, line 2, “opposed axially spaced enlarge portion” should be changed to -- opposed axially spaced enlarge portions --. 
	- Claim 3, line 4, “the channel” should be changed to -- the intermediate channel-- for clarity and consistency in claim language.
	- Claims 4 and 8, the term “can move” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In other words, under what condition the fluid moves from each of the first pump and second pump inlets into the channel and under what condition the fluid does not move from each of the first pump and second 
pump inlets into the channel.  Accordingly, the term “can” should not be used/ should be avoided in claim language.
	- Claim 6, page 7, line 2, “the first and second discharge ports” should be changed to -- the first and second discharge openings-- for clarity and consistency in claim language.
	- Claim 7, line 2, “opposed axially spaced enlarge portion” should be changed to -- opposed axially spaced enlarge portions --.
	- Claim 8, line 2, “second pump inlet” should be changed to -- a second pump inlet-- for clarity and consistency in claim language since claim 8 depends on claim 1.
	- Claim 8, line 4, “the first pump outlet and” should be changed to -- a first pump outlet and the-- for clarity and consistency in claim language since claim 8 depends on claim 1.
	- Claim 11 recites the limitation "the discharge ports" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggest to correct as: claim 11, page 8, line 1, “the discharge ports” should be changed to -- the first and second discharge openings-- since claim 11 depends on claim 1.
	- Claim 14, the limitation “a pre-pressurization passage connects an inlet at a discharge pressure in each of the first and second pumps with an outlet upstream of the discharge opening in the other of the first and second pumps” is vague because there is no reference frame for the first and second pumps with an outlet upstream of the discharge opening in the other of the first and second pumps.  Accordingly, the applicants are suggest to correct as: claim 14, page 9, line 13, --with respect to the rotation direction of the first and second rotors-- should be inserted after “in the other of the first and second pumps.
	- Claim 17, page 9, line 1-2, “the first and second discharge ports” should be changed to -- the first and second discharge openings-- since claim 17 depends on claims 14 and 16.
	- Claim 19, line 1-2, “the first and second discharge ports” should be changed to -- the first and second discharge openings-- since claim 17 depends on claim 14.
The claims not specifically mentioned are objected to since they depended from one of the above claims.

Allowable Subject Matter
5.	Claims 1-20 are allowed over the prior art of record.
6.	The following is a statement of reasons for the indication of allowable subject matter:  	- Claim 1 and its dependent claims are allowable because the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a first pre-pressurization passage connecting a first pump inlet in the first pump that is at a discharge pressure to a second pump outlet in the second pump which is upstream of the second discharge opening with respect to the rotation direction of the second rotor; there being a coupling connecting the first and second rotors for rotation together, the coupling mounted in a first journal within the bearing; and the first pre-pressurization passage extending through the first bearing, as recited in claim 1.
	- Claim 14 and its dependent claims are allowable because the prior art fails to disclose or render obvious the claimed combination including the limitation directed to wherein a pre-pressurization passage connects an inlet at a discharge pressure in each of the first and second pumps with an outlet upstream of the discharge opening in the other of the first and second pumps with respect to the rotation direction of the first and second rotors, as recited in claim 14.


Prior Art
7.	The IDSs (PTO-1449) filed on May 18, 2022 and Oct. 23, 2020 have been considered.  An initialized copy is attached hereto.  
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Bernard (U.S. Patent Number 3,150,646) and Schuller et al. (U.S. Patent Number 5,431,552), each further discloses a state of the art.

Conclusion
9.	This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746